           Case 5:21-cr-00151-D Document 1 Filed 06/15/21 Page 1 of 2




             IN THE UNITED STATES DISTRICT COURT FOR THip|| ^
                      WESTERN DISTRICT OF OKLAHOMA                            „    ,,,,,
                                                                              JUN 1 5 2021
                                                                         CARMELITA REEDER StUNN, CLERK
                                                                     U.S. DIST. COURl          DIST. OKLA.
UNITED STATES OF AMERICA,                                            BY            LLW            DEPUTY


                    Plaintiff,

             -vs-                             Case No.    CR 21-1510
JAMES M.LYNCH,                                Violations: 18 U.S.C.§ 13(a),
                                                           21 O.S. § 1021(A)(1)
                    Defendant.




                                  IN D ICTM E N T


The Federal Grand Jury charges:

                                       COUNT I
                                  (Indecent Exposure)

      On or about December 16, 2020, within the Western District of Oklahoma,

--                                JAMES M.LYNCH,-—                                          -

an inmate at the Federal Transfer Center, Oklahoma City, Oklahoma, which is located on

land acquired for the use of the United States under the concurrent jurisdiction thereof,

performed an act of indecent exposure when he knowingly and willfully, and in a lewd

manner, exposed his person or genitals in a place where there were other persons to be

offended or annoyed thereby, in that the defendant exposed his person or genitals in the

presence of M.P., who was offended or annoyed thereby.
           Case 5:21-cr-00151-D Document 1 Filed 06/15/21 Page 2 of 2




       All in violation of Title 18, United States Code, Section 13(a), and Title 21,

Oklahoma Statutes, Section 1021(A)(1).

                                         A TRUE BILL:




                                         FOREPERSON OF THE GRAND JURY



ROBERT J. TROESTER
Acting United States Attorney



ASHLEY L. ALTSHULER
Assistant United States Attorney
